LEASE RENEWAL AGREEMENT - 2017

﻿

THIS LEASE RENEWAL AGREEMENT (this “Agreement”) is dated as of February 17, 2017
(the “Effective Date”), and is by and between EMBASSY  BANK FOR THE LEHIGH
VALLEY (“Embassy”) and RED BIRD ASSOCIATES, LLC (“Red Bird”).

﻿

WHEREAS, by Lease Agreement dated June 11, 2001, Embassy leased from Gateway
Associates, LLC, approximately 7,827 square feet of office space on the first
floor of the office building commonly known as 100 Gateway Drive, Hanover
Township, Northampton County, PA, Suite 100; and

﻿

WHEREAS, said Lease Agreement was amended by a First Amendment dated August 6,
2001; and

﻿

WHEREAS, the said building was acquired from Gateway Associates, LLC by Red Bird
on January 10, 2003, together with an assignment to Red Bird of all leases
affecting the premises; and

﻿

WHEREAS, the said Lease Agreement was amended by a Lease Addendum dated January
1, 2005, adding approximately 4,349 square feet of office space, known as Suite
200 (the “First Lease Expansion Addendum”); and

﻿

WHEREAS, the said Lease Agreement was amended by a Second Lease Expansion
Addendum dated January 1, 2012, adding approximately 4,303 square feet of office
space, known as Suite 210; and

﻿

WHEREAS, the said Lease Agreement was amended by a Lease Renewal and
Modification Agreement dated May 4, 2012; and

﻿

WHEREAS, the parties desire to renew the Lease Agreement (as amended) as set
forth herein.

﻿

NOW, THEREFORE, in consideration of the mutual promises and covenants herein
contained, the parties agree as follows:

﻿

1. Renewal.    Embassy hereby exercises its option to renew the term of the
lease for five years, as more fully described in paragraph 37 of the original
Lease Agreement.  Red Bird confirms there has been no Default under such Lease
Agreement (as defined therein),  waives the 180 day written notice requirement,
and accepts such renewal.  The parties agree the renewal term shall run from
March 1, 2017 through February 28, 2022. 

﻿

2.  Rent Escalator.    Consistent with the agreement of the parties and the
prior Lease Renewal and Modification Agreement, on each anniversary of the
commencement



--------------------------------------------------------------------------------

 

of this renewal term (and any subsequent renewal terms), the Base Rent shall
increase by two percent (2%).    

﻿

3.  Ratification.  Except as provided herein, all terms and provisions of the
original Lease Agreement (as amended) are incorporated herein by reference, and
are hereby ratified and confirmed.

﻿

4.Entire Agreement.  This Agreement, together with the underlying Lease
Agreement (as amended), contains the entire agreement between the parties
concerning the subject matter hereof.

﻿

﻿

IN WITNESS WHEREOF, and intending to be legally bound, the parties have executed
this Agreement as of the day and year first above written.

﻿

﻿

﻿

 

 

 

ATTEST:

 

EMBASSY BANK FOR THE

﻿

 

LEHIGH VALLEY

﻿

 

 

 

/s/ Lynne M. Neel

 

By:

/s/ James R. Bartholomew

﻿

 

 

 

﻿

 

RED BIRD ASSOCAITES, LLC

﻿

 

 

 

﻿

 

By:

/s/ Bernard M. Lesavoy

﻿



﻿

﻿



--------------------------------------------------------------------------------